REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving identifying a hopping pattern for applying sequences of spreading codes of two or more multiple access signatures to different portions of an uplink communication to a base station; applying, to each of the different portions of the uplink communication, a different sequence of spreading codes of the two or more multiple access signatures according to the hopping pattern, wherein applying the different sequence of spreading codes to each of the different portions of the uplink communication occurs after demultiplexing the uplink communication and prior to scrambling the uplink communication; and transmitting each of the different portions of the uplink communication to the base station, among other claim limitations, are non-obvious over the prior art. The closest prior art of record Cao teaches the base station allocates a pool of MA signatures to UE  and the MA signature pool allocated to UE  may then automatically change on a periodic basis, e.g. every frame or subframe, in accordance with the hopping pattern but does not teach applying the different sequence of spreading codes to each of the different portions of the uplink communication occurs after demultiplexing the uplink communication and prior to scrambling the uplink communication and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415